OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAS
                           AUSTIN




     Your request for op                 e abors stated’puer-
tion hll8 been r66e
                                                             18
Hon. 7ralc aright, page 2


     repealing all lairsor parts of law8 in eou-
     tlict herewith; and dealaring an sarsraeno~.

     “Be IT EHACTFD BY THE ~GISl;WfS            OI 'i'EB
     STAT? or TXXAS:
     "sation 1. County Superintendent            - Se&a
     in cortlia Cauatlu.

                lFror aaQ after the passago of thi!
     Aat, the salary of the county ruperlntuuloat
     OS Publla Instruatlon of eaah county in Taxa
     h&dug       8 JKIFUhtiOa     Or aOt le88 t&88 tUMt;l;
     two thoummQ, one hundred (22,100)and aot
     mre than twnty-two thousand, fire hundred
     (22,500).aaaordlng to the lsst preoeding
     federal Census shell be Thirty-sirBundnd
     Dollars ($36001 per annum, to be paid in equal
     monthly paymentsout of the cOUUty?8available
     per capita ap?ortiormentoomln6 to such aoun-
     ties, upon the order of the County Sohool
     ?ruste!.s.
     'Sootion2.           a(uce
                          '. .
             "That tha saLary of the County SUQ~dlltMdWt
     at publio Instruction oi eaah ootmty ti T-8
     haTill&   a ~OpdAtfOn Oi not 14368than fOrtr-
     one thousand and tittf (41,030)and not
     sore than rortptuo thousand,one hundred (42,100)
     aaaording to the lent prooadingFederal Csn-
     SW, shsll Worn aad after the w88@@       Of thi8
     Act be not 1888 than the 81111Of hr0 %'hOWMd,
      'ightmu&edDollars
     .I                       ($2,8OO)peranaummd
     not aors~thn mee       T~owM~,   31% Hlmdrsd
     DolLars ($3,600) per annum, to be fired b;l
     th8 County Board of Pdwatioa oi uoh oou@tyg
     and ln l4Qltion thereto, the eouatl 8uporinten-
     &wt8 0,s ma& wwtiO8       8hau M WfTO O?fiU l-
     QW8.8        fOl'   St88@8,t~le~hOM    Wit .8tatiOWq
     act ersuding.Three HwdreQ bollars ()sao) per
     aalum, u roll a8 PO ammat not in aXQW8 Of
     *u    Hundrd Dollar2 ($300) po? -III to a*-
     truella&  expelrre8 iaourrmd by 8wh 8aqnty @u.Pwlc
     iatOildUit8, uhloh Hid 8u6 Whfdk ti:
     cwaty BOUQ or IrMtaw       on th8 08rt
                                                              19

Hca. Fran2 iKrlght,Page J

     ruoh mperint8aQent that the expenses had
     been lnaurred is the dlsoharge of hls duties
     as awh 8uperintsnduxt.
     Section 2-a. Sane.
           "The salary and expenses provided for in
     Seotlon 8 of thir Aot 8hr11 bo WI6 ~thly
     upoa the order of the County Sohool %mtee8
     of suoh OOtIntle8out of the aounty's available
     and State per aaplta l~portlon8entoomlng to
     suah counties; providing that the mnth o? Septem-
     ber shall not be paid until the CountySuper-
     intendentof Publfa ImtrWtion 8haU hate
     prssanteda receipt or a certiilaatefrom tha
     State Superintendent, of Eubllo Instruotlonshe&
     IngttLat he has n!sdsall or the reports requfr-
     cd by him.
     z~eotioa3. samc.
          *That the salaries of the County Superin-
     tendent of Puhllo Instruatlonof each.aounty
     In Texa8 baring a population of not lesi than
     twenty-twothousand, 8fx humIraQ (22,800)anQ
     not RON than twenty-two thousand, eight hua-
     dred (ZZ WO), aooordine to ths last preaedlag
     Pederal&umm,rhal1          frty~aaQ aftsrths    paiuge
     ai thi8 Aot bs not 1e88 tb8E ?!NeIlt~-tWo      Btmdred
     Dollars (#ZOO) per annum MQ not more than
     Twoaty-eightEundred Dollar8 ($2800) Per,annum,
     aad in eountle8 karlng a poplattoa         of not la88
     thut fourtetsnthewuxQ,~fira hundredand tfftf.~
     (14,550)md not zwre than lowteen tho%tmqQ,
     eight himdrsd (14,tWO],lcoordln&to the h8t
     grwudiry Sederal fhWM, Shu ir O!S           M d lft8Z
     the pass&&e of thS8 Aot be not 1088 than the ,'
     aw of Tlmntptwo HwQrpQ Bollar8 ($B2all ud
     aot more than hrenty-sight      WQN6      -?8
     ($2600) par anaua, to bo fix.8 by the County
     bard. Of &tUO~$iW fn OWh 6QWtY.
                                                       20

I502.
    lrarlk
         #rlgbt,?agr 4


    lnc:to We last 2etdsral%nsuo, &all ironi
    and after the pa&wage of thl8 Aot be not laso
    than Twenty-one Hrmdred Dollars (@loo) pez
    amma, nor niorethan Runty-foPr Eundred Dol-
    lars ($X00) per annum; said salary to be
    eet by the County Board of Sohool Trlletcer
    of each county atiaotcd.
    Seotlon 4-a.    Payment of Salary.
         "The salary shall be paid monthly upon
    the order of the County Board of School WUE-
    tam; provided that.the math of Soptuber
    shall not be paid until the Superintendentof
    public Instructionshall have presented a ro-
    celpt or a oertiiicatefrom the State Suparln-
    tendent of Pub110 Instruction ehoulng that ha
    baa mede ail reports required by Mx.
    Section b. Eepeal.
         "All law or part6 of law8 in conllitrt
    rith the prorlslonmor thi8 Act are hereby
    expressly npaled to the extmt 0r suah
    80mi0t.

    Seotion   6.   Emsrgonoy,
         *The raot that the dutisa of the ottlca of
    County Supcrlnt~ndentof Publie Xn8truatkUl
    hare greatly imraa8ed In oert@ia ooontie0 Uxd
    the fast that ruoh auprintondentr em grOa84
    underpaid, sreate an emargenoy and awinperatlre
    pub110 ncoesslty that the OolutltutlolulRule
    raquirlngbills to be read on three 8everal W
    in caoh Howe be %u ended, and the 8ama t8 .hera-
    by SUB~CU~O& U& th.! # A& 8ha.U kk OrfoOt
    sod b0-in ~WCO rz+and    dsw   it* pa8a4pi rd
    tt la 80 ulrote4+
                                                                        23.

,Hou.Frank Xrlght, Pago 5


      The population of Upahur County, i'exas,accord-
ing to the la8t preaedlng Federal c8nsum, 18 twenty-two
thousand,  two hundred and ninety-sstsn (ZEJ99) iahabitent8,
and it 1s the only county in rexa8 oopling within the pop-
latlon brackets set out in %otlon 1 of the ~$111.
     The popul8tion  of Fumln County, 46~~8, aacord-
ing to tho la8t preoading Federal Cansue 18 forty-one
thourand, 0x10hundred and airty-threa (4i,lds) lnbabl-
tanto and it la the only county in ‘iexa8wmlly within the
population brackets set out in Ssotlon 2 of the Bill.
      T h ep o p p la tlo onr Gr im8 County,       Tex a e,
                                                          lcoord-
ing to tbs hu3t greceding Federal h8U8,    1s twenty-tW0
thousand, six hundred and forty-two (22,642) inhabitants,
an4 It i8 the only oounty in leXCi8 coming rlthln the bracketa
of not les8 than twenty-two thousand, 81X hundred (22 600)
and not more than tssnty-two thousand,eight hamdred lez,soo)
listed In the'flrst portion of Saotton 3 of the Bill.
      The population 0r .lcontgomery  county, Taxas, aa-
00rdhg    t0 the h8t   preosdlng fedOr    Cen8U8, 18 fOLI.+mn
thousand, iire hundred and alghty-eight,(14.W) and it
18 the oniy aouuty in I'sxasoomlng within tha poQulation
brackets or not 1088 than rourtbea'thoueand,flvb hundred
and rlfty (14,820) and not core than rourteen thousand,
d&t    fiundred (14,800),  a8 set out in the aooond portion
0r se0tm         a or the wx.,

      The popdatlon of Cro8by County, Texas, aciording
?to the laat praaedm Federal Coa8u8, 11 eleven thou8and, and
 twenty-three(ll,OeS) inbabitmt8, and it ia the only aounty
 in Tsxw ooming rlthln the w&wlatlon brackets set up ln
 seotlon 4 or th6 Bill.
      115,*@*qaf$'klt-866        of   thla   opfaion,   w* are   aan-
rr0nted    rwh
             th0 qwiati0n of tb  eonstittitiondity 0r Xouae
Bill 4T4 or the 46th kgi8&tuxo   0r Texas, above quote&
The qwatlea *rim8 an to .whethezor aot .thirwt la a
loci1 or 8peeial X4w ragulatlmg the affair8 of ootmties ins
tiohtlm or ktlolo S, Seotiw 66 fi?-a CuaatitaCloaof
Tm.
8~.     Fr&nk NrlBht, ikge 6



       The case 0r altgslt 18. Cnzalt, ccl si 400,
boids   that bxar county Rood Low, providing   ror an
 aznucl 8alery for cazsi88?oner80r aounl:c8 ror cotlng
 In all oapaolti~a,YM unoonstlt~~tlonal,    a8 an attempted
..regslatlon or oounty urair* by local and 8Qaoiti la*.

      Th8 ca8e Of Srlth 18. %tat9, 49 tjll &id 759,
hcldr that tho conatltotlonalprohibitlooagalnat 8puial
lan8, oannot bo ltMhd by making law appllaoble to l pre-
tended o&are aad th8t   a 8tatuto Ob388fflin(t,EUItiei&ditf~8
by populatllan Ia *apaoIal~ii popalatlondoe8 not afford
a fair ba8ia.for ola.salflcatlon  but the atctutc merely
dO8i@atO8   l 8illi31.ziunfoipal~tyunder tha ~180 Of Olasai-
tying bl pepulatlon. ifaquote rrom said ua84 a8 folloa8:
               .A eon8ldcraticnof tho clasalricctlon
        oreatod by thm aot lnvolvod in tho prosent
        oo8a ln the light of ktlclo S, Saotlon 56 of
        tho Coaatltutlon,priaarlly call8 for.tho eppli-
        oation of the rule that tho ieglalaturccannot
        evade the prohibitionor the Constitutionby
        making a law applloabls to a lmdxmded Qlaaa,
        which la e8 laanireotod  by the act, 15 fact,
        no Sla88. Clark V8. fhlSJ, 54 SY 34s. auprei.
        ,%omaof tke bat8 fo r datolan~niDg   rkethcr l
        grctende&oh88    la unirm8tod   b,p 8n cat an
        lnid dam br Eaqufllan on Mmiofpal Corporetfonm,
        bltm~ 1, pegca 4Q8499. ;wowotet
            suet ;~+&r**y~fp
            dl8tlnatioa,.uhlchrondcrr ;OM alaa8,
            la truth, blatlnat or dliicrca8 from
            another e&88. . . Tkore m8t-exi8t
            l mumab2.a   jmmtlficatloafor tkr
            olacaitlwQiw    tbrt 1~~ ,thabaa18
            of MC dw8it foation X~vokod mwt
            kati a dlrw~'rel.a~lonto the me
            ot thr rare,w'-,~*y?nr:
                          .
                          ..z
                 i *r Wo&U Eva.m8     Imb&ib&W:
                  t,,~Jq mc m,rrr,   &-m:        a&     c-   ipuor-


        “k’ hRe   Idew,    m*ledg*   *t     lp rDhrr-
      aouaty in Tea   has the ~gmlfffaatfonof
      aroa findpopulnt~iondeauldeu by the statute---
      It is sufflaisnt to say here th-t Omen we .
      1-k  to the praatiaal oprntion of the aat,
      we are led to the aonalusion thst beyond

      aot appllaable~to that csunQ alone. Bemr
             vs. Tpaa, 97 a. w. ala 467. me that
      0inIat-y
      reamm the act Is a looal eat eld one v&&ah it
      maueyoad   the power of the bgfslature to
              Vun4n's &uIotat0d ~iv3.la&utas;
      TexasT~Qattitution,&Wale    5, Seattion56;




           mis            held in its opinion
                 deptvtatent                         X4.   o-18
on l&r& 6, 1929, tfintArtfales 23720-l and 52226-23
Redsed Cirll Stdutes of Texae, 1925, the romter being
egBplloablet4 counties *hriAg e populati43 of ?mt 1.86
thanfart~-a~tt~~nd,ninehandred                         (48 800) aad:
not sore than forty-niaelhoassnd(49&X+) a& the latter
applyfa to aonntle8 with a ~pulatfon of mat f6itWthen
-r-&m              thowend, ano husdna .(&I990) es& ne9~Wro
tlmn~rorty-e~t tc2maMu, all30llEum& a& 8Cnofpffw
t48,QW) ~aaoun~~ritha~poaulationoiaatl8ut~
ten *eamd,~three~~ant                         mc*eaty (l@S'POfM-not
qre t&an tda -u,               three hulared awl ~&3&y, (l9,839)~
aawtf3              ~elastpmtmdlnghtkml~                      werewa-
04mtitutf.eJm1        ad tesa a* 8peufal law u&or hetics w,
AlMel          3 of tb6 8tate CoIkstltats.4m,      oitfng the 00 of
  ity     of St. Barth v+ Bobbitt, W S# 2a4479q
  Bon.    Rank      Wrig&,     Pa&e   8



  ?e&sral Census, was void under Artlole S, 3eution 36 of
  the stata Constftutioa.
                  Tbi8 department hold la its oplaloa Ho. O-662
  on lluoh 21, 1939, that Boas. Bill 632, 46th Legiolaturo,
  uhioh prorldes tor the attaohnnnt of adjaoent territory
  for utaing parpoaes to tmna of not less.than rour tbusaml
  (4,000) lnhoDikate withfn ooiuatlrrof ah less thrn
  three haadrea thousaad (SO0 000) aaB sot mxw thsn three
  hundred and SiSty thoumnd  ~350,000) inhabitants aaoordiag
  to ths last precedlag Pedenl Ceasus, wa8 aascmstltutioaal
  in that it attempted to enact a loaal law sad fell ufthia
  the pohlbltioa of Artlole S, Goticm 36 of ths Cwmtitutiom
  or Tua8.
            This deputmeni~ held fa its opinion Ho. O-675
  on Hsy 5, 1959, that the Legi*laturswas without aathorlty
  to ohango the boundaries or a oommoa school diatrist by
  speoial or loeal law. Citing Artiole S, Seatlon 56, a&
  Art1010 7, Seotlon 5 of the Texas Coastitutim;  Ritter  VS.
  aost, 65 SW’2nd 414; 3mwmfield vs. Tongate, 109 Yi;2ad
  352.
            This 6epartmat lmld ia its opinion Ho. O-TS6,
  on Sky 5, 1959, thet &us   Bill go. 1048 of the 46th L&s-
  lature'rhiohbill would give the oorasissloaers~ oourt
  autbarltf to rix ths sa.hrios of aertaia county and Us-
  triototilaer8lraLl8ountfa8              barlag*   po
  mtle88 thsa thirty   thousaa~, niae hlaeor-on OW3W efmr
  mare than.tAirty-6aethmrmd (Sl,OOO) inhabitants       assorb
  lag to the laatmpreead@g Federal Ceas uno4Mtltutto4sl
                                        ua
* 8dvei4 as a rpeeialorloea~ law. Ci,*SestL6a66,
  of utile& Sr Coaimtltatlon ot Tena; Ott7 or ?srt Bbrtb
  va, Bobbitt, SlLSW tad 4’19;Buar County ~sr F;lnm, 97 SW
  UrQ 867,
                  This departmust held ln it8 op%aian lo. O-7&3
.




    5.   Rank Wright,     Page 9



            ?!tAadepartment held in it.6opinion No. O-MS
 on Way 29, 1939, that House BIU Ho. 1076, authorizing
counties havln; a popubticm of not 168s than three
htired and twenty thousadn (320,000)and not CM'O than
 three hundrad and forty thousand (340,000)bhabltanta,
aaaordlng to the last preaedlng Federal Census, to borrow
money by theissufbn4sof r*l6ass bonds, was uncon~stitutlcm-
al in that it attmqted th eaaat a spesial or 14eal law
    in riolntion  of Article 3, Seation 56 and 57 of the
Texas Con8tltuiioa.
              This   dapartaant     held   ln its     opinion   NO.   0499
    cm &n--l, 1959, that E.&as BFU HQ. 860 nhi4h prodded
    roartravelhag expen~fm of aamty a4wmissi4nerslm eaaw
    ties having a population of not less #an twenty-two
    thousand ona hundred (22,300)acaordlng to the last
    preccodin&fedoral Census, applied only to UpsbarCounty,
    Texas, and was ummnstltutinnal In that same vma in riole-
    ticn of Seotlon 56 of Artl4lb 3 of the Texas Oonstitution.
    Ciclng numerous autlmritias.
            Therefore, you are resgeatfullyadvised that it
    is tie opinion or this department that House ?ill ISo.4747
    dftheM$laLe&slatureoiTexae       is unuonstitutionaland
    void in Ita entirety.
              Truuting    tlat    thh   answers your IJlquily,        we am

                                           vuy      truly   youm